Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Zoning and Appeals of the Town of North Hemp-stead, dated July 15, 1987, which denied the petitioner’s application for an area variance.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The denial of the petitioner’s application for an area variance to permit him to build a second home on his property was neither arbitrary nor capricious nor an abuse of discretion (see, Matter of Fuhst v Foley, 45 NY2d 441). The petitioner failed to meet his burden of establishing that strict compliance with the relevant zoning ordinances would result in practical difficulties (see, Human Dev. Servs. v Zoning Bd. of Appeals, 67 NY2d 702). Moreover, even assuming that the petitioner had satisfied his burden of proving practical difficul*562ties, the respondents met their burden of going forward with evidence to demonstrate that the denial of the requested variance was reasonably related to the public welfare (see, Human Dev. Servs. v Zoning Bd. of Appeals, supra). Mollen, P. J., Thompson, Brown and Eiber, JJ., concur.